Citation Nr: 0011480	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back and hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Philadelphia, Pennsylvania (the RO), which determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen his claims for entitlement to 
service connection for a left leg disability and a hip and 
back disability.  By action of the RO in October 1999, the 
veteran's claim for entitlement to service connection for a 
left leg disability was reopened based upon the submission of 
new and material evidence, and was denied after de novo 
evaluation of the evidence by the RO.

In the Statements of Representative of Appealed Case dated in 
October 1999 and December 1999, the veteran's representative 
captioned the issue, in pertinent part, as whether new and 
material evidence had been received to reopen a claim for a 
head condition.  Additionally, in the Appellant's Brief dated 
in January 2000, the veteran's representative raised the 
issue of entitlement to service connection for a shoulder 
disability.  The Board does not have jurisdiction over these 
issues as they have not been adjudicated by the RO.  Absent a 
decision and a Notice of Disagreement, the Board does not 
have jurisdiction over an issue.  See Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA, during the claims adjudication, process fails to 
consider threshold jurisdictional issues.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  An application that is 
not in accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  The issues of whether new 
and material evidence had been received to reopen a claim for 
a head condition and entitlement to service connection for a 
shoulder disability are, therefore, referred to the RO and 
will not be discussed further herein.


FINDINGS OF FACT

1. There is no competent medical evidence of record 
demonstrating that the veteran's currently diagnosed left leg 
disability was incurred in or aggravated by service.

2.  The veteran's claim of entitlement to service connection 
for a hip and back disability was originally denied by the RO 
in a June 1953 rating decision.  He did not appeal that 
decision.

3.  By rating action dated in March 1985, the RO confirmed 
the June 1953 denial of the veteran's claim for entitlement 
to service connection for a hip and back disability, and 
determined that the evidence did not contain any new and 
material evidence relevant to the question at issue which was 
not on file when the prior decision was made.  The veteran 
did not appeal that decision.

4.  Evidence submitted since the March 1985 rating decision 
is cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The RO's June 1953 and March 1995 rating decisions are 
final.  Evidence submitted since the March 1985 rating 
decision is not new and material and the claim for service 
connection for a back and hip disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left leg disability, to include left ankle and knee 
disabilities.  The veteran ultimately seeks entitlement to 
service connection for a hip and back disability.  The issue 
now on appeal with regard to the veteran's hip and back 
disability is whether he has submitted new and material 
evidence which is sufficient to reopen his claim, which was 
denied in an unappealed June 1953 RO decision, and which was 
confirmed in an unappealed March 1985 RO decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the veteran's claims and render a 
decision.

Relevant Law and Regulations

Service connection 

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
may be also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

Well grounded claims:

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Finality-new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis must be conducted.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The veteran's report of physical examination, dated in 
February 1944 and completed at the time of his induction into 
service, shows that he exhibited no musculoskeletal defects 
and that his feet were normal.  A clinical record brief dated 
in February 1946 shows that the veteran was treated for 
acute, mild gastro-enteritis.  Physical examination revealed 
that the muscular system was normal and that his bones and 
joints were symmetrical without deformity.  The report of 
physical examination, dated in May 1946 and completed at the 
time of the veteran's discharge from service, shows that 
there were no musculoskeletal defects and that his feet were 
normal.

Several years subsequent to separation from service, a Navy 
Hospital record dated in March 1953 shows that that veteran 
reported a seven month history of back and hip pain.  The 
admission diagnosis was acute synovitis of both hips.  The 
established clinical diagnosis was right trochanteric 
bursitis. 

Private hospital records dated in December 1981 reveal that 
the veteran presented for treatment after being struck by a 
car while trying to get into a cab.  He reported being 
knocked down and having his legs jammed between two cars.  He 
indicated that following the accident, he had pain in both 
legs, knees, ankles and left foot.  He also reported low back 
pain radiating to the left groin, and posterior neck pain.  
The diagnosis included cervical strain; lumbosacral strain; 
contusion of both legs, ankle, feet, and knees; and abrasion 
of the left foot.

Private hospital treatment records dated in June 1982 show 
the veteran reported being in his usual state of health until 
December 1981 when he was hit by a car in a motor vehicle 
accident.  The veteran reported severe pain in his neck and 
low back, and numbness in both hands.  The final diagnosis 
included acute traumatic cervical sprain and myositis with 
C5-C6-C7 disc radiculopathy; acute traumatic L4-L5 myositis 
and disc radiculopathy with degenerative joint disease in the 
lumbosacral spine; and acute traumatic degenerative joint 
disease of the cervical spine.

Private outpatient treatment records dated in October 1984 
show that the veteran had a three day history of left ankle 
pain.  The veteran indicated he had first injured his left 
ankle three years earlier.  X-rays revealed no evidence of 
fracture or dislocation.  There was a spur arising from the 
plantar aspect of the calcaneus.  The bones otherwise were 
said to appear normal.

Private outpatient treatment records dated in January 1985 
show that the veteran reported a 21/2 month history of a 
swollen and painful left ankle.  He indicated that he first 
injured the ankle in a motor vehicle accident three years 
earlier.  The assessment was left swollen ankle.

The veteran underwent a VA examination in May 1985.  He 
reported pain and swelling in the left ankle, left wrist and 
both knees, as well as aching pain in the lower back.  He 
reported a 25 year history of trouble with the lower back and 
a four year history of trouble with the left leg and ankle.  
The diagnosis included residual of injury and laceration of 
the left ankle; tender scar of the left heel; left ankle 
strain, associated with synovial irritation and synovitis of 
the left ankle; bilateral knee strain; and lumbosacral 
strain.

Lay statements submitted by a fellow soldier, W.L., in 
January 1989 and March 1989 show that the veteran was said to 
have been hurt during his period of service and treated at a 
hospital in Ledo, India, in 1945.  The statement set forth 
that the veteran was treated for injuries sustained when a 
vehicle slipped or fell off of a jack, crushing his legs and 
pinning him to the ground.  

The veteran testified at a personal hearing before a hearing 
officer of the RO in September 1989.  He asserted that during 
his period of service as a motor pool mechanic in Burma 
during World War II, he was working under a 21/2 ton truck when 
it slipped from its jack and pinned him by his legs beneath 
the axle.  He indicated that he was then treated for three or 
four months at the Ledo General Hospital, but that X-rays 
were not taken because he also had malaria, which was of 
primary concern to the doctors.  He noted that he did not 
receive additional treatment on his legs following his period 
of hospitalization.

Letters from the veteran's private physician, E.C.D., M.D., 
to the RO, dated in November 1997 and December 1997, show 
that the veteran was first seen in Dr. D.'s office in 
November 1947 as a result of personal injuries sustained 
while working on a U.S. Army truck.  The veteran reported a 
history of repairing the truck when the ground on which the 
truck was parked caved in, resulting in the truck falling on 
his left side and injuring his left ankle, knee joint and 
shoulder.  The physician indicated he rendered services for 
several months until April 1958, wherein he was referred to a 
VA hospital for additional evaluation and treatment.  The 
physician did not provide treatment records from that time.

Analysis

1.  Entitlement to service connection for a left leg 
disability.

The Board finds that as a threshold matter, the veteran's 
claim for entitlement to service connection for a left leg 
disability is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The veteran has alleged that he injured 
his left leg when a truck fell off of a jack and onto him 
during his period of active service in Burma.  For the 
limited purpose of determining well-groundedness, the 
credibility of the veteran's contentions is to be presumed.  
See King, 5 Vet. App. at 21.  This presumption, however, "is 
made only for the purpose of determining whether the claim is 
well grounded."  The same applies to the statements of Dr. 
E. D. which attempt to provide medical nexus evidence between 
the veteran's currently claimed leg disability and service. 

Once a claim has been found to be well grounded, the Board 
must determine whether the VA statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The most recent VA examination report revealed that the 
veteran's current disability is described as residuals of 
injury and laceration of the left ankle; tender scar of the 
left heel; left ankle strain, associated with synovial 
irritation and synovitis of the left ankle; and bilateral 
knee strain.

A review of the veteran's service medical records reveals 
that there is no medical evidence of record showing any 
diagnosis or treatment related to his left lower extremity or 
any injury thereto during the his period of active service.  
Both the induction and the separation examination reports 
show that the veteran's musculoskeletal systems and feet were 
normal.  In addition, subsequent to service, on several 
occasions, the veteran attributed the symptoms associated 
with his current leg and ankle disabilities with the 1981 
motor vehicle accident wherein he was hit by a car when 
trying to exit a cab.  The medical treatment records from 
1981 to 1997 point to the 1981 motor vehicle accident as the 
source of the veteran's disability.

The veteran and his lay witness have asserted that he had 
been injured during his period of active service.  Such 
statements made by the veteran directly contradict his 
previous statements to the effect that his leg was fine until 
the 1981 motor vehicle accident.  Moreover, and most 
significantly, there is no competent medical evidence of an 
in-service injury of record and no evidence of lower 
extremity problems for many years after service.  

The Board finds the veteran's earlier statements that his 
symptoms were the result of the 1981 motor vehicle accident 
are more probative than statements he recently made that his 
leg problems started with an injury in service.  These recent 
statements are inconsistent not only with his previous 
statements which did not refer to a lower extremity injury in 
service, but also the service medical records and other 
medical evidence which, with the exception of Dr. D.'s 1997 
statements, do not implicate service as a cause of the 
veteran's leg problems.  

Statements of the veteran and others must be viewed by the 
Board in the context of the entire evidence of record.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see also Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein.  The mere allegation by the veteran or his lay 
witness does not constitute probative evidence as a lay 
person is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training, or experience, such as etiology or 
diagnosis of a disability or its relevance to his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In letters from Dr. E. D., the veteran's private physician, 
dated in November 1997 and December 1997, it was stated that 
the veteran was treated in November 1947 for residuals of 
injuries sustained while working on a U.S. Army truck during 
his period of active service.  Dr. D. indicated that the 
veteran had injured his left ankle, left knee joint and left 
shoulder region.  He described the veteran as having had 
pain, discomfort and limitation of motion.  Progress was said 
to be slow and the veteran was said to have been referred to 
the Naval Hospital for further evaluation and treatment.  

Dr. D. also set forth that he had provided the veteran with 
the following treatment:

Treatment was palliative and supportive.
1.  Indocin mg xxv T.I.D. P.C.
2.  Colchicine 6mg B.I.D.
3.  Naprocin 500mg B.I.D.
Physical therapy as indicated.  P.R.N.

The RO has made numerous requests for Dr. D.'s clinical 
and/or treatment records contemporaneous to the periods of 
the alleged treatment.  However, Dr. D. did not provide any 
additional information regarding treatment that was 
administered.  Rather, he indicated that the treatment which 
was given was pursuant to a history as provided to him by the 
veteran.

In Cruzada v. Gober, U.S. Vet. App. No. 96-1132 (Sep. 16, 
1997), a non- precedential memorandum decision, a judge for 
the Court held that the Board's determination that a 
physician's certification was not credible.  The 
circumstances in the Cruzada case were strikingly similar to 
those in the case at hand, wherein the physician alleged that 
he had treated the veteran in question for many years for the 
condition that was at issue.  The Court noted that the 
physician had based his diagnosis in that case entirely on 
his recollection of events that occurred many years earlier -
- more than 40 years -- without the benefit of clinical 
records to consult, and yet, in spite of that, he was able to 
recall very specific information (i.e., the exact blood 
pressure reading that he supposedly recorded when examining 
the veteran more than 40 years earlier).  The Court held that 
the physician's purported ability to recall that level of 
information under those circumstances was beyond what could 
reasonably be expected and, therefore, was speculative and 
insufficient to serve as a basis for service connection. 

In Alcaide v. Gober, U.S. Vet. App. No. 96-1259 (Sep. 16, 
1997), a non- precedential memorandum decision, another judge 
of the Court affirmed a Board decision in which the Board's 
determined that a physician's statements were minimally 
probative because they were based upon the doctor's memory of 
events occurring more than 25 years ago, and there was no 
clinical evidence to support the doctor's opinion.  

The Board believes that this case presents similar 
circumstances and that a similar conclusion is warranted.  
Dr. D. provided very specific prescription information, 
apparently without the benefit of contemporaneous treatment 
records, for medical care which he administered more than 40 
years earlier.  For the same reasons articulated by the 
Court, the Board finds such detailed recall of specific 
information to be lacking in credibility.

The Board further notes that Dr. D.'s statement was made, not 
just at the veteran's prompting, but evidently using 
information supplied by the veteran himself.   A medical 
diagnosis, however, is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993):

	Although [the doctor] examined appellant on many 
occasions, 
	there is no indication that he formed his opinion [that 
appellant's 
	disability was service-connected] on a basis separate 
from 
	appellant's recitation of his medical and service 
background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].

It is thus significant that Dr. D.'s opinion does not appear 
to have been based on a thorough review of the veteran's 
medical history but rather on information supplied by the 
veteran himself.  As discussed above the veteran's most 
recent exposition of events during service, which he 
obviously provided to Dr. D., was inconsistent both with his 
earlier statements and with the objective medical reports.

When viewed against the background of the negative service 
medical records, in particular the separation examination 
report, which was negative of any symptoms which were 
musculoskeletal in nature, the letters from Dr. D. concerning 
alleged treatment of the veteran in 1947 do not establish 
that there was a disease or injury associated with the left 
leg manifested during service.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [the Board was not bound to accept 
opinions of two doctors who made diagnoses of post-traumatic 
stress disorder almost twenty years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant].  

Additionally, the Board notes that in his original claim for 
entitlement to service connection dated in March 1953, the 
veteran indicated that he was treated by a Dr. C. D. in 1946 
and 1952 for malaria and for a spine and hip disability.  The 
veteran does not mention treatment by a Dr. E. D. for any 
left leg disability.

In weighing the competent medical evidence of record prior to 
the 1997 letters from Dr. D., which included the service 
medical records, the veteran's own statements regarding the 
attribution of his symptoms to the 1981 motor vehicle 
accident, and the minimally probative nature of the letters 
from Dr. D., the Board is of the opinion that the 
preponderance of the evidence does not support the conclusion 
that a left leg disability was incurred in or aggravated by 
service.  Accordingly, for the reasons and bases stated 
above, the veteran's claim of entitlement to service 
connection for a left leg disability is denied.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back and hip disability.

In a June 1953 rating decision, the RO determined that the 
veteran's back and hip disability was not manifested during 
his period of active service.  The evidence of record at the 
time included the negative service medical records as well as 
the March 1953 Philadelphia Navy Hospital record which showed 
right trochanteric bursitis which began in January 1953.  The 
veteran did not file a notice of disagreement with regard to 
the denial, nor did he perfect an appeal.  Thus it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1999).  

Thereafter, a March 1985 decision determined that the veteran 
had not submitted sufficient new and material evidence with 
which to reopen his claim of entitlement to service 
connection for a back and hip disability.  At the time of 
that decision, the evidence of record also included some 
medical records which indicated that the veteran had 
sustained injuries in the December 1981 motor vehicle 
accident.

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  In the present appeal, 
the last final disallowance of the claim is the unappealed 
March 1985 decision. Therefore, the Board must review, and in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the RO's previous decision disallowing the veteran's claim in 
March 1985.

The Board notes that the evidence of record received before 
the final March 1985 RO decision clearly demonstrated that 
the veteran's back and hip disability was not manifested 
during his period of active service.  Before the Board can 
evaluate the merits of a previously denied claim, the Board 
must first determine whether a claimant has submitted new and 
material evidence with respect to that claim.  See Elkins, 12 
Vet. App. at 218-19.  Only after finding that new and 
material evidence has been presented can the Board proceed to 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Then, only after finding that the 
reopened claim is well grounded, can the Board proceed to 
evaluate the merits of the claim.  


Since the March 1985 decision of the RO, the veteran has 
submitted copies of previously submitted documents, including 
Navy Hospital records from 1952 to 1954.  However, because 
these documents were already of record prior to the RO's 
March 1985 rating decision, the Board finds them to be merely 
cumulative of previously submitted evidence, and thus, not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The new evidence also included the private hospital records 
dated in December 1981 which revealed that the veteran was 
injured after being struck by a car; the private hospital 
records dated in June 1982 which show symptoms associated 
with a neck and back injury pursuant to being hit by a car; 
and the May 1985 VA examination report wherein the veteran 
gave a twenty-five year history of back pain.

The Board has also submitted his own statements to the effect 
that he injured his back in service.   These statements are 
presumed to be true.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  However, there is no evidence that he 
possess the requisite medical training or expertise necessary 
to render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.   In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The Board finds that although the veteran has submitted 
additional evidence subsequent to the last final RO decision, 
he has not submitted any which establishes that he has a 
current back and hip disability that is the result of his 
period of active service.  Indeed, the additional evidence 
continues to indicate that the veteran's current 
musculoskeletal problems had their inception in the December 
1981 motor vehicle accident.  The veteran has not presented 
any new evidence which bears directly and substantially upon 
the specific matter under consideration, specifically in-
service incurrence.  The new evidence is either merely 
cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
thus, the claim remains denied.

Additional comments

In adjudicating this claim, it appears that the RO applied 
the provisions of 38 C.F.R. § 3.156, which Hodge says must be 
applied, rather than the now obsolete standard enunciated by 
the Court in Colvin.  See the October 1999 Supplemental 
Statement of the Case.  Because the veteran's claim has 
already been adjudicated by the RO under the correct 
standard, the Board believes that the concerns set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993) are not applicable 
in this case.  

Robinette/Graves

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application." Graves, 8 Vet. App at 525.

By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim.


ORDER

The veteran's claim of entitlement to service connection for 
a left leg disability is denied.  

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
back and hip disability is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  The record is unclear as to why the veteran, who served in the United States Army for two years, was 
treated at the Philadelphia Naval Hospital a number of years after he left service.  It is clear from the March 
1953 report, which listed his dates of service as 1944-6 and his current occupation as a mechanic for the City 
of Philadelphia, that he was not on active duty at the time of the report.
  These memorandum decisions are cited for persuasive reasoning per Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992). 
  The Board notes in passing that neither the veteran's service comrade, W.L., or Dr. D. referred to the 
veteran's back in their statements.

